Exhibit 10.2

 

 

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) dated as
of June 3, 2013 is by and between NOBLE RALEIGH ASSOCIATES, LLC, a Georgia
limited liability company (“Seller”), and CWI RALEIGH HOTEL, LLC a Delaware
limited liability company (“Purchaser”).  Seller and Purchaser are sometimes
referred to herein individually as a “Party”, and collectively as the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, Seller and Purchaser have entered into that certain Purchase and Sale
Agreement dated as of May 29, 2013 (as the same may be amended, modified or
supplemented, the “Agreement”); and

 

WHEREAS, Seller and Purchaser have agreed to amend the Agreement in accordance
with the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.         Definitions.  All capitalized terms used but not defined herein shall
have the meanings set forth in the Agreement.

 

2.         Due Diligence Contingency.  The first sentence of Section 4.1.1 of
the Agreement is hereby amended by deleting therefrom the phrase “the date that
is the earlier of (a) thirty (30) days after the Effective Date or (b) June 14,
2013” and inserting in place thereof the phrase “July 3, 2013”.

 

3.         New Hotel Franchise.

 

a.         The second sentence of Section 8.9.1(a) of the Agreement is hereby
amended by deleting therefrom the phrase “(but in no event later than three
(3) Business Days after the Effective Date)” and inserting in place thereof the
phrase “(but in no event later than June 19, 2013)”.

 

b.         The third sentence of Section 8.9.1(a) of the Agreement is hereby
amended by deleting therefrom the phrase “Within three (3) Business Days after
the Effective Date” and inserting in place thereof the phrase “On or prior to
June 19, 2013”.

 

4.         Starbucks License Approval.

 

a.         The second sentence of Section 8.9.2(a) of the Agreement is hereby
amended by deleting therefrom the phrase “(but in no event later than three
(3) Business Days after the Effective Date)” and inserting in place thereof the
phrase “(but in no event later than June 19, 2013)”.

 


 

b.         The third sentence of Section 8.9.2(a) of the Agreement is hereby
amended by deleting therefrom the phrase “Within three (3) Business Days after
the Effective Date” and inserting in place thereof the phrase “On or prior to
June 19, 2013”.

 

5.         No Further Modification.  Except as modified hereby, the Agreement
shall remain in full force and effect, and as modified hereby, the Agreement is
ratified and confirmed in all respects.

 

6.         Representations and Warranties.  Seller and Purchaser each hereby
represent and warrant that it has full right, power and authority to enter into
this Amendment and that the person executing this Amendment on behalf of Seller
and Purchaser, respectively, is duly authorized to do so.

 

7.         Counterparts; Electronic Signatures.  This Amendment may be executed
in one or more counterparts, each of which shall constitute an original and all
of which when taken together shall constitute one and the same instrument.  An
executed facsimile or .pdf of this Amendment may be relied upon as having, and
shall be deemed to have, the same force and effect as an original.

 

8.         Governing Law.  This Amendment shall be governed by the laws of the
State of North Carolina, without giving effect to any principles regarding
conflict of laws.

 

[NO FURTHER TEXT ON THIS PAGE]

 


 

IN WITNESS WHEREOF, Seller and Purchaser have executed this First Amendment to
Purchase and Sale Agreement as of the date first above written.

 

 

SELLER:

 

 

 

NOBLE RALEIGH ASSOCIATES, LLC, a Georgia limited liability company

 

 

 

 

By:

NOBLE RALEIGH GP, LLC, a Georgia limited liability company, its Manager

 

 

 

 

 

 

By:

/s/ James E. Conley, Jr.

 

 

 

James E. Conley, Jr., Vice President

 

 

[Signatures continue on following page]

 

Signature Page to First Amendment to Purchase and Sale Agreement

Raleigh Marriott City Center

 


 

 

PURCHASER:

 

 

 

CWI RALEIGH HOTEL, LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Michael G. Medzigian

 

 

Name:  Michael G. Medzigian

 

 

Title:    CEO and President

 

Signature Page to First Amendment to Purchase and Sale Agreement

Raleigh Marriott City Center

 